Citation Nr: 0610953	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  93-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disorder.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother, "Z.C."


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant had active service from October 1964 to May 
1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that, in part, denied service 
connection for low back and cervical spine disabilities.  The 
veteran subsequently appealed a November 1994 rating 
decision, that denied service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.

In June 1995, the Board remanded the case to the RO for 
additional evidentiary development.  In June 1997, the Board 
again remanded the case to the RO for additional evidentiary 
development. 

In January 1999, the Board again remanded the case for the RO 
to comply with the veteran's request to testify at a hearing 
at the RO before a Veterans Law Judge.  The veteran 
subsequently appealed a February 2000 rating decision that 
denied a total rating based on individual unemployability.  
In November 2000, the veteran testified at a hearing at the 
RO before the undersigned.

In January 2001, the Board rendered a decision on unrelated 
issues and remanded the aforementioned service connection 
issues to the RO for additional evidentiary development, 
deferring the issue of entitlement to a total rating based on 
individual unemployability.

In a May 2002 letter, the RO informed the veteran that VA 
revoked his attorney's authority to represent VA claimants 
and that he had the option of representing himself or 
obtaining other representation.  It appears that the veteran 
is now representing himself in this appeal.

Thereafter, in the interest of due process, in June 2004, the 
Board requested a medical opinion, pursuant to 38 U.S.C.A. § 
7109 and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellant's claims of entitlement to service connection for 
low back and cervical spine disorders.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2005).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
July 2004, a VHA medical opinion was rendered and, in 
September 2004, the veteran was given an opportunity to 
present additional argument; he did not present any further 
evidence or argument.  In September 2004, the veteran 
provided the Board with a written waiver of initial RO review 
concerning the said medical opinion.

In a March 2005 decision, the Board granted the veteran's 
claim for service connection for a low back disability.  At 
that time, the Board remanded his claims for service 
connection for cervical and skin disorders and a TIDU to the 
RO for further development.

In an October 2005 rating decision, the RO granted service 
connection for tinea pedis that was assigned a noncompensable 
disability evaluation.  The Board is of the opinion that the 
RO's action constitutes a full grant of the benefits sought 
as to the veteran's claim for service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.  
As such, the Board will confine its consideration to the 
issues as set forth on the decision title page.

Finally, the January 2001 Board decision, in pertinent part, 
granted a 50 percent rating for the veteran's service-
connected post-traumatic stress disorder (PTSD).  However, in 
a March 2003 written statement that discussed the issues on 
appeal, the veteran addressed the matter of an increased 
rating for PTSD and submitted a March 2001 signed statement 
from a VA psychiatric nurse that addressed the severity of 
the veteran's service-connected PTSD.  It may be that, by 
this action, the veteran seeks to raise a new claim for a 
rating in excess of 50 percent for his service-connected 
PTSD.  If so, he should raise that claim with specificity at 
the RO.

FINDINGS OF FACT

1.	A cervical spine disorder, including congenital fusion 
of C3-C4 and C6 and C7 (considered a Klippel-Feil 
syndrome), was not noted at the time the veteran entered 
active service, was not noted at any time during 
service, and has not been related to any in-service 
occurrence or event.

2.	The competent and probative medical evidence of record 
fails to reveal any relationship between service and the 
congenital fusion of C3-C4 and C6 and C7 (considered a 
Klippel-Feil syndrome).

3.	Service connection is currently in effect for PTSD, 
evaluated as 50 percent disabling, from October 30, 
1995; degenerative disc disease of the lumbar spine, 
evaluated as 20 percent disabling from April 30, 1992; 
post operative left orchiectomy with tuberculosis of the 
left epididymitis, inactive, evaluated as 10 percent 
disabling; and tinea pedis, assigned a noncompensable 
evaluation.  The veteran's combined disability 
evaluation is 30 percent from April 30, 1992, and 60 
percent from October 30, 1995.

4.	Giving the veteran the benefit of the doubt, his 
service-connected disabilities preclude him from 
engaging in substantially gainful employment consistent 
with his occupational experience.


CONCLUSIONS OF LAW

1.	A cervical spine disorder, congenital fusion of C3-C4 
and C6 and C7 (considered a Klippel-Feil syndrome), was 
not incurred in or aggravated during military service.  
38 U.S.C.A. §§ 1110, 5100-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2005).

2.	Resolving the doubt in the veteran's favor, the criteria 
for entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the statements of the 
case (SOCs) dated in November 1992, September 1995, and March 
2002, and in the numerous supplemental statements of the case 
(SSOCs) issued during the pendency of the veteran's appeal, 
and in a letter dated in June 2005, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The SOCs and SSOCs, and the June 2005 letter, also 
in effect advised the veteran to provide any additional 
evidence to support his claims.  In this case, although the 
SOCs and SSOCs provided to the appellant did not specifically 
refer to the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In addition, the 
personal hearings he attended in May 1993, January 1996, 
September 1997, and September 1999, and the November 2000 
Board hearing, advised him of the opportunity to submit any 
evidence at his disposal to support his claims, as did the 
RO's June 2005 letter.  The October 2005 SSOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1) (2005), that 
includes such notice of the pertinent law, and what the 
evidence must show in order to substantiate his claims.

It is noted that the initial rating decision on appeal was in 
September 1992.  Notice fully complying with the provisions 
of the VCAA was not provided to the veteran until the 
November 1992, September 1995, and March 2002 SOCs, and in 
the SSOCs, and the RO's June 2005 letter.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claims.  Nonetheless, the 
Board finds that the lack of such a pre- decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (All those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO.).  The 
VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  He has been afforded 
four VA examinations (in December 1992, June 1996, October 
1997, and in July 2005), and a VA expert medical opinion was 
obtained in July 2004 conjunction with the case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



II.	Service Connection for a Cervical Disorder

A.	Factual Background

Service medical records do not describe complaints or 
diagnosis of, or treatment for, a continuing or chronic neck 
injury or cervical spine disorder.  Clinical records indicate 
that in May 1966, the veteran complained of neck cramps with 
vertigo, but a chronic cervical spine disorder was not 
diagnosed.  In June 1966, the veteran was seen in the clinic 
for complaints of a headache that went down to his neck.  
When examined for discharge in February 1969, a cervical 
disorder was not reported, nor was such a disorder noted on a 
March 1969 military Medical Board examination report. 

Post service, VA and non VA medical records and examination 
reports, dated from 1969 to 2005, are associated with the 
claims file.

VA hospitalized the veteran for treatment of Bell's palsy in 
March 1973.  The hospital summary indicates that he developed 
left-sided facial spasms and numbness in his left face and 
neck.  Physical examination was essentially within normal 
limits.  An orthopedic surgery consultation concluded that 
the veteran had Bell's palsy and that the veteran's neck 
deformity did not need any treatment.  X-rays of the 
veteran's cervical spine showed an abnormal cervical spine 
with fusion between C3 and C4 and between C 6 and C7 that 
appeared to be stable.  His thoracic spine was normal.  It 
was noted that the veteran's cervical spine showed a Klippel-
Feil congenital deformity with fusion of the first cervical 
vertebra to the base of the skull and incomplete joint 
formation between C3 and C4 and C6 and C7 with blocked 
vertebrae.  Discharge diagnoses included Bell's palsy and 
Klippel-Feil deformity of the cervical spine.

December 1974 VA medical records reflect that two weeks 
earlier the veteran reportedly injured his neck playing 
football.  He gave a several-year history of neck pain and 
stiffness.  It was noted that x-rays were difficult to 
interpret with fusion of C3-C4, C6-C7 and C1 with the skull.  
The diagnosis was cervical sprain.  The radiographic report 
notes C3-C4 congenital fusion or "so-called blocked 
vertebrae" with "similar anomaly" involving C6-C7; with no 
evidence of fracture or subluxation.  The radiographic 
impression was no evidence of trauma; and congenital blocked 
vertebrae in the two locations described.

According to VA medical records dated in April and May 1976, 
the veteran reinjured his neck while lifting a heavy object.  
It was noted that he continued to have episodes of trauma 
that seemed to be fairly minor but, with the congenital 
fusions involved in his cervical spine, he was probably more 
susceptible to cervical trauma than the average person.

During a February 1979 personal hearing at the RO, the 
veteran denied incurring any injuries in Vietnam.

Private clinical records from W.L.R., M.D., indicate that in 
January 1988, the veteran sustained neck and low back 
injuries in a motor vehicle accident.  The veteran had 
posterior cervical and low back radiating pain and muscle 
spasms.  The assessment was musculoskeletal ligamentous 
injuries of the cervical and lumbar spine. 

Private hospital records, dated from April to May 1988, 
reflect that the veteran injured his lower back in a January 
1988 motor vehicle accident.  The records are not referable 
to complaints or diagnosis of, or treatment for, a neck 
injury.  He was hospitalized for treatment of lumbar pain.

VA medical records, dated from April to June 1992, reflect 
that the veteran was hospitalized for "questionable" 
Klippel-Feil syndrome with fusion of C3-C4 and C6-C7 and 
stenosis of C4-C5 and C5-C6, and possible C5-C6 herniated 
nucleus pulposus.  Diagnostic studies showed C4-C5 and C5-C6 
stenosis secondary to degenerative changes and a C5-C6 
herniated disc.  The veteran underwent decompressive cervical 
laminectomies at C4 through C6 with a left C5-C6 
foraminotomy.

According to December 1992 VA examination reports, the 
veteran gave a history of back injury in boot camp with 
intermittent low back pain thereafter, and neck pain since 
jumping from helicopters onto rice paddies in Vietnam.  The 
record does not refer to any post service trauma, including 
the January 1988 motor vehicle accident and resultant neck 
and low back injuries.

An October 1993 determination documents that the Social 
Security Administration (SSA) found the veteran totally 
disabled since April 1992.  He was considered unable to work 
due to back and left knee disorders, Bell's palsy, 
hypertension, chronic headaches and shoulder pain, and 
testicular tuberculosis.  A November 1993 SSA record 
indicates the veteran's primary diagnosis was degenerative 
arthritis.  

The veteran underwent VA examination in June 1996.  According 
to the examination report, the veteran gave a history of neck 
and lumbar spine injuries that resulted from jumping from 
helicopters in Vietnam.  X-rays of the cervical spine 
revealed post-laminectomy changes from C3-C5, prior fusion at 
C3-C4 and C6-C7, and degenerative disc disease at C4 through 
C6.  The VA examiner opined that the veteran's neck and back 
complaints were a result of injuries from jumping out of 
helicopters.  The examination report is not referable to any 
post service trauma, including the January 1988 motor vehicle 
accident and resultant neck and low back injuries.

The veteran underwent VA examination in October 1997.  
According to the examination report, after reviewing the 
veteran's medical records, the VA examiner was unable to 
directly connect the veteran's cervical and low back 
disabilities to service without resorting to speculation.  
The examination report is not referable to any post service 
trauma, including the January 1988 motor vehicle accident and 
resultant neck and low back injuries.

VA medical records indicate that in March 1999, the veteran 
underwent surgery for a herniated nucleus pulposus and 
insertion of a spine fixation device.  In April 1999, the 
veteran was diagnosed with cervical spine kyphosis, with 
failure of anterior stabilization with displacement of the 
anterior plate and bone graft at C 5 and underwent removal of 
the spine fixation device of anterior cervical construct (C4-
6 anterior cervical plate and iliac strut allograft).  

A May 1999 SSA disability transmittal record indicates that 
the veteran was primarily disabled due to cervical 
spondylosis and kyphosis, postoperative, and, secondarily, to 
degenerative arthritis.  

The VA medical records also show that, in June 1999, the 
veteran was diagnosed with severe cervical spondylosis with 
myelopathy and underwent further surgery.

A February 2000 report of contact indicates that a SSA 
representative advised a RO representative that the veteran 
received disability benefits for a degenerative back disorder 
and for osteoarthrosis.

During his November 2000 Board hearing, and during his May 
1993, January 1996, September 1997, and September 1999 
personal hearings at the RO, the veteran testified that he 
sustained neck and back injuries jumping out of helicopters 
in Vietnam.  He indicated (during the 1997 hearing) that he 
was a rifleman who jumped from helicopters.  He testified 
that he was told he had serious cervical problems that could 
not be remedied until he returned to the United States.  (See 
2000 hearing transcript page 3.)  The veteran further stated 
that in 1967 he was placed on bedrest after x-rays showed he 
ruptured his cervical discs. (Id. at p. 4.)  The veteran 
subsequently was stationed in the Philippines where he was a 
canine handler. 

In a March 2001 signed statement, Dr. W.L.R. said that he 
lost the veteran's records, but was very familiar with 
veteran whom he treated since 1986.  The physician said that 
the veteran always stated that his neck and low back pain 
began after jumping off helicopters in service and that, for 
years, the veteran stated that VA physicians reported that 
his cervical spine disorder was congenital.  Dr. W.L.R. 
opined that the veteran had degenerative disc disorder and 
stenosis involving the cervical and lumbar spine with 
upper/lower extremity radiculopathy, and that "[w]ith a high 
degree of medical certainty, at least the initiating factor 
in this process was trauma."  There was no mention of any 
post-service trauma, including the January 1988 motor vehicle 
accident with resultant neck and low back injuries.

April 2004 VA medical records indicate that the veteran had 
severe cervical and lumbar spine degenerative disc disease 
with multiple surgeries, including cervical laminectomy 

Upon review of the evidence in this case, the Board sought an 
opinion from a VA medical expert and submitted the file, 
along with specific questions, to an orthopedist at a VA 
Medical Center in Wilmington, Delaware.  In a July 2004 
memorandum, the VA medical specialist stated that he had 
reviewed the veteran's medical records on which his opinion 
was based.  In answering the Board's specific questions, the 
orthopedist stated that as of the end of 1999, the veteran's 
cervical condition was (1) congenital fusion of C3-C4 and C6-
C7 (that can be considered Klippel-Feil syndrome); (2) 
degenerative joint and disc disease multiple levels of the 
cervical spine with spinal stenosis and radiculopathy; and 
(3) status post cervical laminectomy and fusion (three 
operations).  The VA orthopedist said the diagnoses were 
based on x-ray and magnetic resonance image (MRI) scan 
findings, clinical records, and operative notes.  The most 
recent surgery was in April 1999 and the most recent clinical 
record, dated in February 2000, mentioned low back pain and a 
history of cervical spine surgery.

The Board further asked the VA medical specialist if it was 
as least as likely as not (as distinguished from mere 
possibility) that the veteran's cervical and lumbosacral 
spinal disabilities were the result of trauma allegedly 
sustained in military service or were otherwise related to 
service (versus a post-service degenerative/traumatic 
etiology, a congential anomaly etiology, etc.).  As to the 
veteran's cervical spine disorder, the VA orthopedist noted 
that service medical records did not describe a neck injury 
or treatment of any cervical spine condition.  The only note 
regarding the neck was in 1966 when the veteran complained of 
a headache that traveled down the back of his neck.  The 
first mention of a cervical spine problem appeared to be in a 
noted dated in December 1974 that reflected that the veteran 
said he recently suffered a cervical sprain and had radicular 
pain to his left arm.  It was noted he had neck pain and 
stiffness for several years, with intermittent spasm on the 
left.  Episodes were always precipitated by minor injury.  
The current injury was incurred playing football a few weeks 
earlier.  The VA medical specialist observed that while the 
note described a fusion of C1 to the occiput along with 
fusion of C3-C4 and of C6-C7, the doctor did not find the C1 
occiput fusion described in other x-ray or MRI reports.  

Further, it was noted that in February 1979, the veteran 
stated that, to his knowledge, he did not receive any 
injuries in Vietnam.  April and May 1976 records describe an 
episode of neck and right upper extremity pain and numbness 
after picking up a stove in April.  This record observed that 
periodic episodes of trauma seemed minor, but with the 
congenital fusions involving the cervical spine, it was 
probably more susceptible to trauma than the average person.  
Dr. W.L.R.'s records were reviewed, including the 1988 
records noting injuries to the neck and lower back from a 
motor vehicle accident.  

In the VA orthopedist's opinion, the veteran's "cervical 
spine condition [was] not caused by or a result of any 
documented injury or event while in military service".  The 
VA orthopedic specialist concluded that the veteran's 
cervical spine disorder was "due to a summation of multiple 
injuries superimposed on an abnormal cervical spine with 2 
sets of fused vertebrae" that "made his neck more 
vulnerable to injury from relatively minor traumatic 
episodes".  It was noted that the consensus of all observers 
was that the fused vertebrae were a congenital condition, and 
not a result of trauma.

In July 2005, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran reported that he 
injured his neck in 1965 or 1966 in Vietnam, doing helicopter 
jumps, and reinjured it playing football in the Philippines 
in 1967.  The VA examiner stated that a review of the 
veteran's service medical records did not show any 
description of any injury to the neck or treatment for 
cervical spine condition.  A May 1966 clinical entry 
indicated that the veteran had a headache that travelled down 
the back of the veteran's neck.  Cervical spine problems were 
mentioned in December 1974 when he had a cervical strain and 
radicular pain in his left arm and the football injury was 
noted.  The veteran reported intermittent pain since that 
time.  He reinjured his neck in a 1988 motor vehicle accident 
and, in 1992, underwent a laminectomy at C3, C4, and C5, with 
three additional surgeries, the last in 1999 when he had a 
cage inserted and was in the high low for six months after 
that.  Recent x-rays of the veteran's neck taken in February 
2005 showed postoperative change with anterior and posterior 
metallic hardware and a cage at C4-C5 and possibly the C6 
level.  There was vertebral body effusion at C3-C4 and C6-C7.  
The anterior screw at C4 was fractured, but unchanged from 
October 2002.  He also had degenerative change with spurring 
involving the facet joints bilaterally with neuroforaminal 
narrowing at C3-4 and C4-5.  The VA examiner commented that 
the veteran had really done well as far as his neck went 
since his 1999 operation and said his neck did not bother 
him.  As to pain, the veteran had decreased range of motion, 
but no neck pain.  The pertinent diagnosis was residuals of 
injury to the cervical spine with multiple operations and 
physical findings.

The VA examiner reiterated that the service medical records 
did not show any description of a neck injury or treatment 
for a cervical spine condition, aside from the 1966 entry 
regarding the veteran's complaint of a headache that traveled 
down his neck.  Further injury was to the neck after the 
veteran's automobile accident in 1988 and he had four 
operations, starting in 1992.  He currently had no symptoms 
related to his neck.

B.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran maintains that he has a cervical spine disorder 
due to an injury (or injuries) sustained during military 
service.  He points, in particular, to repeated jumps from 
helicopters while serving in Vietnam, in which he reportedly 
was injured.

In this regard it is evident from the medical evidence on 
file that there were no manifestations of a chronic or 
continuing cervical spinal disorder during service.  He was 
treated for complaints on an isolated occasion, but there are 
no reported findings of chronic pathology.  Moreover, there 
is no evidence of pertinent abnormality in the years 
immediately following service.  The medical opinions all 
attribute the current pathology to the post-service injuries.  
As such, there is no sound basis for service incurrence or 
aggravation.

Moreover, service connection cannot generally be granted for 
congenital defects.  This is especially true when the first 
manifestations of the congenital defect are years post-
service.  38 C.F.R. § 3.303.

The most current VA evaluation, in July 2005, diagnosed the 
veteran's cervical spine disability as residuals of injury to 
the cervical spine with multiple operations and physical 
findings and, in the July 2004 medical report, the VA 
orthopedic specialist diagnosed congenital fusion of C3-C4 
and C6-C7.  The evidence also shows that this condition was 
initially diagnosed in March 1973, when x-rays taken during 
the veteran's VA hospitalization showed an abnormal cervical 
spine with fusion between C3 and C4 and between C6 and C7, 
described as a Klippel-Feil congenital deformity with fusion 
of the first cervical vertebral to the base of the skull and 
incomplete joint formation between C3 and C4 and C6 and C7 
with blocked vertebrae.  While a congenital neck condition 
has been identified, it does not appear that any alleged neck 
injury in service gave rise to a superimposed symptomatic 
cervical spine disorder.  The service medical records are not 
referable to any complaints or diagnosis of, or treatment for 
a neck injury, aside from the 1966 entry when the veteran was 
seen for complaints of a headache that traveled to his neck.  

However, the Board notes that the post service treatment 
records, beginning with the March 1973 VA hospital record, 
document intercurrent neck injuries, notably in December 1974 
when the veteran reportedly injured his neck playing 
football.  The diagnosis was cervical sprain and the 
radiographic report of x-rays taken at the time showed no 
evidence of trauma, and congenital blocked vertebrae in two 
locations.  In April and May 1976, the VA medical records 
indicate that the veteran reinjured his neck moving a heavy 
object and, in January 1988, private medical records from Dr. 
W.L.R. document that the veteran sustained neck and back 
injuries in a motor vehicle accident when the assessment was 
musculoskeletal ligamentous injuries of the cervical and 
lumbar spine.  

During his February 1979 personal hearing, the veteran denied 
sustaining any injuries in Vietnam.

Significantly, two VA medical specialists who reviewed the 
veteran's medical records concluded that the veteran's 
existing neck disorder identified as congenital fusion that 
was not injured in service.  See generally Wagner v. 
Principi, supra.  The October 1997 VA examiner who reviewed 
the veteran's medical records, was unable to directly connect 
the veteran's cervical and low back disabilities to service 
without resorting to speculation.  We note, however, that, 
under 38 C.F.R. § 3.102, service connection may not be based 
upon a resort to speculation or remote possibility, and there 
is extensive judicial precedent rejecting the use of 
speculative opinions in VA benefits adjudication.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Morris v. West, 13 Vet. 
App. 94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999).  The July 2005 VA examiner specifically noted that 
service medical records were not referable to any description 
of an injury to the neck or treatment for a cervical spine 
condition, other than the complaint of headache that 
travelled to the neck in 1966.  

In support of his claim, the veteran would point to the 
findings of the June 1996 VA examination report that reflects 
he gave a history of neck and spine injuries that resulted 
from jumping from helicopters in Vietnam.  The VA examiner 
opined that the veteran's neck and back complaints were a 
result of injuries from jumping out of helicopters, although 
the examination report is not referable to any post service 
trauma, including the January 1988 motor vehicle accident and 
resultant neck and low back injuries.  

In further support of his claim, the veteran would also point 
to Dr. W.L.R.'s March 2001 written statement to the effect 
that the veteran's records were lost, but the physician was 
very familiar with the veteran whom he treated since 1986.  
According to Dr. W.L.R., the veteran always said his neck and 
low back pain began after jumping off helicopters in service 
and, for years, said that VA physicians said his cervical 
spine disorder was congential.  In Dr. W.L.R.'s opinion, the 
veteran had degenerative disc disorder and stenosis that 
involved the cervical and lumbar spine with upper/lower 
extremity radiculopathy and that "[w]ith a high degree of 
medical certainty, at least the initiating factor in this 
process was trauma."  Dr. W.L.R. did not reference any post 
service trauma, including the January 1988 motor vehicle 
accident and resultant neck injuries.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The CAVC has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. at 187.  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the July 2004 VHA opinion, a VA medical specialist who 
reviewed all of the veteran's medical records opined that it 
was the consensus of all observers that the veteran's fused 
vertebrae was a congenital condition, and not a result of 
trauma. The VA specialist concluded that the veteran's 
"cervical spine condition [was] not caused by or a result of 
any documented injury or event while in military service."  
This VA orthopedist also opined that the veteran's cervical 
spine disorder was "due to a summation of multiple injuries 
superimposed on an abnormal cervical spine with 2 sets of 
fused vertebrae" that "made his neck more vulnerable to 
injury from relatively minor traumatic episodes."  

The Board is persuaded that the VA medical expert's opinion 
is most convincing in that this expert assessed all the 
records, recognized that the veteran's neck disorder was not 
related to service as the service medical records for the 
veteran's military service were entirely negative for any 
significant injury.  The expert opined that the veteran's 
current neck problems were due to a compilation of multiple 
post service injuries superimposed on an abnormal cervical 
spine with two sets of fused vertebrae that made the 
veteran's neck more vulnerable to injury from relatively 
minor traumatic episodes.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. 
App. at 493.  The Board does, in fact, adopt the VHA 
specialist's opinion on which it bases its determination that 
service connection for a cervical spine disorder is not 
warranted.

As to the opinions of Dr. W.L.R. and the June 1996 VA 
examiner, their opinions were based upon a history provided 
by the veteran.  See Reonal and LeShore, supra.  The 
physicians said that the veteran's current condition was 
present by reason of injuries he sustained while on active 
duty.  However, as set forth in detail above, there is no 
evidence, certainly no medical evidence, that the veteran 
suffered a neck injury during military service.  Thus, Dr. 
W.L.R. and the VA examiner assumed facts not in evidence, and 
their opinions, although doubtless sincerely rendered, are, 
for that reason, not accorded great weight by the Board.  See 
Reonal, supra.  Furthermore, Dr. W.L.R. did not even address 
the veteran's January 1988 motor vehicle accident and the 
resultant injuries for which the physician treated him. 

On the other hand, the 2004 VHA expert stated that he had 
reviewed the evidence of record, including the in-service and 
post- service medical records.  He explained that the 
veteran's current back problems, including congenital fusion 
of C3-C4 and C6-7 (that can be considered Klippel-Feil 
syndrome), degenerative joint disease multiple levels of the 
cervical spine with spinal stenosis and radiculopathy, and 
status post cervical laminectomy and fusion (three 
operations) were due to the summation of multiple injuries 
superimposed on an abnormal cervical spine with two sets of 
fused vertebrae that made the veteran's neck more vulnerable 
to injury from relatively minor traumatic events.  The VHA 
specialist concluded that the veteran cervical spine 
condition was not caused or a result of any documented injury 
or event while in military service.

Thus, the opinions of Dr. W.L.R. and the June 1996 VA 
examiner are accorded less weight than that of the recent VHA 
medical specialist.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder.

As discussed above, the veteran maintains that his current 
neck disorder was caused by repeated jumping from a 
helicopter while he was stationed in Vietnam and served as a 
rifleman.  We recognize his sincere belief that his current 
cervical spine disorder is related in some way to his 
experience in service.  Nevertheless, in this case, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his current neck disorder and his active 
military service.  See Routen v. Brown, supra.

For the forgoing reasons it is concluded that there is no 
basis to grant service connection for the current neck 
pathology.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable. Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).
III. TDIU

In January 1996, the RO received the veteran's application 
for a TDIU.  He reported that he was unable to work since 
October 1991, when he was self employed.  Prior to that, he 
said he worked as an inspector for the Federal Emergency 
Management Association (FEMA) for two years.  The veteran 
reported having two years of college education and training 
as an automobile mechanic, canine trainer, and a brick layer.

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2005).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2005).

In discussing the unemployability criteria, the CAVC has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria includes a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (1991).  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). Thus, in deciding the 
claim, the Board may not favorably consider the effects of 
the veteran's nonservice-connected disabilities with respect 
to their degree of interference with the veteran's 
employability.

Indeed, the court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

At the present time, the veteran's service-connected 
disabilities include PTSD, evaluated as 50 percent disabling 
since October 30, 1995, degenerative disc disease of the 
lumbar spine, evaluated as 20 percent disabling since April 
30, 1992, post operative orchiectomy with tuberculosis of the 
left epididymitis, evaluated as 10 percent disabling since 
November 1979; and tinea pedis, assigned a noncompensable 
evaluation.  His combined disability evaluation is 30 percent 
since April 30, 1992, and 60 percent since October 30, 1995.  
Therefore, the veteran does meet the percentage prerequisites 
for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one 
disability rated at least 60 percent, or a combined rating of 
70 percent or more, with one service-connected disability 
rated at 40 percent or more).  The Board must now consider 
whether his service-connected disabilities render him unable 
to obtain and retain substantial gainful employment.  See 
38 C.F.R. §§ 3.321, 4.16(b).  

In the July 2005 VA examination report, the VA examiner 
reported that the veteran experienced constant lower back 
pain that intermittently radiated down his right leg, with 
one incapacitating spell for which he was seen in an 
emergency room and ordered to bed rest.  It was noted that 
the veteran experienced constant, unremitting pain, with 
little respite.  It was further noted that he was unable to 
work since 1991 when he worked for FEMA doing disaster 
inspection that involved extensive travel.  The veteran's 
daily activities were affected and he was unable to do 
prolonged walking or standing, was unable to sit over 30 
minutes at a time, was unable to bend, and his lifting was 
confined to a maximum of 10 pounds.  Range of motion of the 
veteran's lumbar spine was forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 20 degrees, 
bilaterally, all limited by pain.  The VA examiner commented 
that the veteran experienced constant lumbar spine symptoms 
with constant chronic pain.  The veteran had not worked since 
1991.  His job involved travelling and he was unable to drive 
long distances in the car.  He was unable to do any prolonged 
walking or standing.  He was able to sit for about 30 minutes 
at a time and had to get up and move around.  Lifting was 
limited to 12 pounds and the veteran had problems bending.  
In the VA examiner's opinion, because of the disease of his 
cervical and lumbar spine, and "primarily because of his 
lumbar spine", the veteran was unable to have gainful 
employment and his disabilities prevented him from having 
gainful employment.

The record shows that the veteran has two years of college 
education and, after military service, had work experience as 
a FEMA disaster inspector.  In his claim for a TDIU filed in 
1996, the veteran reported that he last worked full time in 
1991.

The record also includes a June 1992 VA psychologist's report 
indicating that psychological test results suggested that the 
veteran was infeasible for Vocational Rehabilitation and was 
unlikely to maintain employment in a competitive work force.  
As well, in 1993, the SSA held the veteran to be unable to 
work due to a degenerative arthritis that, in 2000, was noted 
to be a degenerative back disorder. 

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363.

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the veteran's degenerative joint and disc 
disease of the lumbar spine with radiculopathy, when reviewed 
alone, more likely than not renders the veteran unemployable.  
The record reflects that the veteran last worked in October 
1991 and that the SSA held the veteran to be totally disabled 
since April 1992, primarily due to a degenerative back 
disorder.  Moreover, in July 2005, a VA staff physician 
reviewed the veteran's medical records, examined the veteran, 
and then opined that, "primarily" because of his lumbar 
spine disease, the veteran was unable to have gainful 
employment.  Further, the veteran testified to the 
undersigned in November 2000 that he was unable to work due 
to his disabilities.  Additionally, a July 2002 VA medical 
record indicates that the veteran is status post back surgery 
and unemployable.  What is more, in a March 2001 signed 
statement, a VA psychiatric clinical nurse specialist opined 
that the veteran had severe and chronic PTSD with depression 
and anxiety, and assigned a score of 31 on the Global 
Assessment of Functioning (GAF) scale, indicating some 
impairment in reality testing or communication, or major 
impairment in areas such as work, family relations, judgment, 
thinking or mood.  

The most recent supplemental statement of the case, dated in 
October 2005, indicates that the RO continued to deny TDIU on 
the basis that the veteran did not meet the percentage 
standards for a TDIU and there were no exceptional factors or 
circumstances associated with the veteran's disablement.  
Although the RO acknowledged the July 2005 VA examiner's 
opinion in the context of considering the veteran's claim for 
service connection for a cervical spine disorder, the RO did 
not address the VA examiner's opinion that, primarily because 
of his lumbar spine disease, the veteran was unable to have 
gainful employment.  In other words, the RO provided no 
rationale for its apparent determination that the recent VA 
examiner's opinion was inapplicable to the claim on appeal.   

The record is also clear that the veteran would have 
difficulty performing tasks required to maintain substantial 
gainful employment.  As noted, the medical evidence 
discussing his ability to work includes the July 2005 VA 
examination report in which the examiner reported the 
veteran's inability to drive long distances in the car, do 
any prolonged walking or standing, sit for more than 30 
minutes or lift more than 12 pounds.  The VA examiner opined 
that "primarily" because of his lumbar spine disability, 
the veteran was unable to have gainful employment.  The July 
2002 VA medical record corroborates that the veteran was 
unemployable due to his lumbar spine disability.  As well, 
the veteran's service-connected PTSD is considered chronic 
and severe and impairs his ability to work.  There is no 
medical evidence contradicting the findings of the July 2005 
VA examiner or the VA psychiatric nurse.

In the aggregate, and against the background of the veteran's 
current employment situation, the nature and extent of his 
service-connected disorders, particularly his lumbar spine 
disability and PTSD, are such that he could not realistically 
be expected to obtain or maintain any type of substantially 
gainful employment.  Following a thorough review of the 
record, and resolving the doubt in the veteran's favor, the 
Board concludes that he is unable to obtain and retain 
substantially gainful employment due to his service-connected 
disabilities.  Accordingly, entitlement to a TDIU is 
warranted.


ORDER

Service connection for a cervical disorder is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


